[Cite as Hamilton v. Barth, 2021-Ohio-601.]


                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO

FRED B. HAMILTON,                                 :    APPEAL NO. C-200027
                                                       TRIAL NO. A-1805754
        Plaintiff-Appellant,                      :

  vs.                                             :       O P I N I O N.

DOROTHY F. BARTH,                                 :

  and                                             :

ANDREW BARTH, Guardian of the                     :
Person and Estate of Louis E. Barth,

        Defendants-Appellees.                     :



Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Appeal Dismissed

Date of Judgment Entry on Appeal: March 5, 2021


James L. Nieberding, for Plaintiff-Appellant,

Donald J. Meyer, Jr., for Defendants-Appellees.
                        OHIO FIRST DISTRICT COURT OF APPEALS


ZAYAS, Presiding Judge.


        {¶1}    Plaintiff-appellant Fred B. Hamilton brings this appeal to challenge

the trial court’s grant of summary judgment in favor of defendants-appellees

Dorothy Barth and Andrew Barth, as guardian of the person and estate of Louis E.

Barth (“the Barths”). The trial court’s grant of summary judgment disposed of all the

claims contained within plaintiff’s complaint. However, the entry failed to dispose of

the counterclaim asserted by the defendants and failed to include the language

required by Civ.R. 54(B) to make the entry a final appealable order. Therefore, we

cannot reach the merits of Hamilton’s assignment of error because we lack

jurisdiction to hear this appeal.

                             Background and Procedural History

        {¶2}    On October 23, 2018, Hamilton filed a complaint for breach of

contract, specific performance, and declaratory judgment against Louis E. Barth and

Dorothy F. Barth, who are the record owners of two parcels of land in Hamilton

County.1    The complaint alleged that Louis and Dorothy Barth executed a land

contract with Hamilton for purchase of the two parcels of land, but never delivered

possession of the land or performed under the contract. The first parcel of land

consists of 63.57 acres in Harrison Township and the second parcel consists of 3.38

acres in Whitewater township. Both parcels together are known and designated as

6555 Brooks Road.

        {¶3}    On November 07, 2018, counsel for defendants filed a motion to

substitute Andrew L. Barth as a party defendant in place of Louis E. Barth. In


1On February 8, 2021, counsel for the Barths filed a suggestion of death indicating that Louis
Barth died on February 7, 2021, while this appeal was pending. No motion for substitution of a
personal representative has been filed. If there is no representative, then the proceedings shall be
had as the court of appeals may direct. See App.R. 29(A). Despite the suggestion of death, we
direct that this appeal proceed and be determined as if Louis Barth was not deceased.

                                                     2
                    OHIO FIRST DISTRICT COURT OF APPEALS



support of their motion, the Barths asserted that Louis Barth had been declared

incompetent by the Hamilton County Probate Court on October 17, 2018, and that

Andrew Barth had been appointed as guardian over his person and his estate. The

trial court entered an agreed order granting the motion on November 14, 2018.

       {¶4}   On November 21, 2018, the Barths filed their answer to Hamilton’s

complaint and asserted a counterclaim against Hamilton for slander of title. The

counterclaim was based on a document filed by Hamilton in the Hamilton County

Recorder’s Office entitled “Affidavit of Facts Relating to Title to Real Property,” in

which he asserts a claim of interest in the property by virtue of the land contract.

Hamilton filed a response to the counterclaim on December 4, 2018.

       {¶5}   On September 18, 2019, the Barths filed a motion for summary

judgment on plaintiff’s complaint. In their summary-judgment motion, the Barths

asserted there was no genuine issue of material fact and that the contract was invalid

as a matter of law. Attached to the motion was an affidavit of Dorothy Barth and

other supporting documentation.

       {¶6}   In her affidavit, Ms. Barth avers that she and her husband Louis are

the record owners of two parcels of land in Hamilton County, the first of which is

valued by the Hamilton County Auditor at $421,570 and the second at $36,900. In

April of 2018, they were approached by Hamilton about buying this land. In May of

2018, Hamilton presented a land contract to them proposing to pay $55,000 for both

parcels. The contract was prepared by Hamilton’s attorney. She and her husband

signed the contract, but it was never notarized. Hamilton also gave them $500;

however, they returned the payment to Hamilton on May 18. On June 5, they

received a letter from Hamilton’s attorney which contained a check for $500 that

was identified as the June payment under the contract. On June 15, their attorney

                                             3
                    OHIO FIRST DISTRICT COURT OF APPEALS



sent a letter to Hamilton’s attorney returning the June payment and claiming that

the contract was unenforceable.

       {¶7}   On September 30, 2019, Hamilton filed a memorandum in opposition

to the motion for summary judgment. In the memorandum, Hamilton asserted that

the contract was valid and enforceable, and attached an affidavit and other

supporting documentation.

       {¶8}   In his affidavit, Hamilton asserts the same facts as Ms. Barth, adding

that the terms of the contract were agreed upon during the April 2018 discussion and

were as follows: (1) $55,000 contract price, (2) $500 down payment due at time of

execution of contract, (3) $500 per month from June 2018 through May 2025, and

(4) a final balloon payment of the remaining balance of $13,000 in May 2025. His

attorney prepared the contract accordingly.

       {¶9}   On October 07, 2019, the Barths filed a reply in support of their

motion for summary judgment. They attached a supplemental affidavit of Dorothy

Barth, in which she supplemented the following information: (1) she is 72 and her

husband is 77, (2) after signing the contract, her son visited their home on Mother’s

Day and saw an unsigned copy of the contract, (3) her son questioned why they

would consider selling the land for such a low price and she told him they were not

yet obligated to sell the property because they had not gone to the bank to have their

signatures notarized, (4) she then decided not to sell the property, (5) she called

Hamilton the next day and told him they did not want to sell the property because

they were being cheated, and (5) Hamilton then came to their house around May 18

to accept the check returning his $500 payment.

       {¶10} On December 27, 2019, the trial court entered an order granting the

Barths’ motion for summary judgment, stating its reasoning as, “Both Plaintiff and

                                              4
                     OHIO FIRST DISTRICT COURT OF APPEALS



Defendants have acknowledged that the document was never notarized as required

by R.C. 5301.01(A).” This appeal followed.

                        Lack of a Final Appealable Order

       {¶11} Before we reach the merits of this appeal, we must determine whether

the entry constitutes a final, appealable order. The Ohio Constitution limits our

review to the review of final orders.    See Ohio Constitution, Article IV, Section

3(B)(2). If the order is not final and appealable, this court lacks jurisdiction and we

must dismiss the appeal. If the parties do not raise the jurisdictional issue, we are

required to raise it sua sponte. In re I.B., 1st Dist. Hamilton No. C-120116, 2012-

Ohio-4547, ¶ 4, citing Hooten v. Safe Auto Ins. Co., 1st Dist. Hamilton No. C-061065,

2007-Ohio-6090, ¶ 10.

       {¶12} An order is final and appealable only if it meets the requirements of

both R.C. 2505.02 and, if applicable, Civ.R. 54(B). State ex. rel. Scruggs v. Sadler,

97 Ohio St.3d 78, 2002-Ohio-5315, 776 N.E.2d 101, ¶ 5, citing Chef Italiano Corp. v.

Kent State Univ., 44 Ohio St.3d 86, 541 N.E.2d 64 (1989).

       {¶13} When a case involves multiple claims, Civ.R. 54(B) must be followed.

Sadler at ¶ 8. Civ.R. 54(B) provides:

       When more than one claim for relief is presented in an action whether

       as a claim, counterclaim, cross-claim, or third-party claim, and

       whether arising out of the same or separate transactions, or when

       multiple parties are involved, the court may enter final judgment as to

       one or more but fewer than all the claims or parties only upon the

       express determination that there is no just reason for delay.

(Emphasis added.)



                                              5
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶14} “An entry of judgment involving fewer than all claims or parties is not

a final, appealable order unless the court expressly determines that there is ‘no just

reason for delay.’ ” Berardo v. Felderman-Swearingen, 1st Dist. Hamilton No. C-

190515, 2020-Ohio-3098, ¶ 12, citing Chef Italiano Corp. at 88. Use of this language

is mandatory. Id., citing Noble v. Colwell, 44 Ohio St.3d 92, 96, 540 N.E.2d 1381

(1989).

       {¶15} Here, the Barths moved for summary judgment on the claims

contained within Hamilton’s complaint and the trial court granted the motion in

their favor. The entry from the court states:

       This case came before the Court upon Defendant’s Motion for

       Summary Judgment. The Court having reviewed the pleadings and

       documents herein finds the motion to [sic] well taken and is therefore

       GRANTED. Both Plaintiff and Defendant have acknowledged that the

       document was never notarized as required by R.C. 5301.01(A).

       Accordingly, the trial date is VACATED. SO ORDERED.

       {¶16} The entry failed to address the outstanding counterclaim against

Hamilton, and thus failed to dispose of all the claims within the case. Additionally,

the entry does not include the language required by Civ.R. 54(B) that there is no just

reason for delay. Therefore, the judgment entry is not a final appealable order and

we must dismiss this appeal for lack of jurisdiction.

       {¶17} Accordingly, the appeal is dismissed.

                                                                   Appeal dismissed.

MYERS and CROUSE, JJ., concur.

Please note:

       The court has recorded its own entry this date.

                                                6